I would dismiss this writ of error as having been improvidently awarded. Whether in the court below it was proper to dismiss the proceeding or treat it as having abated, it was correctly determined there that the plaintiff, at the time of trial, had no interest, legal or equitable, in the note sued on. Immediately upon his having endorsed this note to a purchaser, he ceased to have any right therein upon which he could maintain any kind of proceeding or be heard in any court. Regardless of what some other person might be able to do in the proceeding thereafter, the plaintiff was entirely eliminated.
Then how can he bring the case here on writ of error? He has no interest to protect, no rights to vindicate, either personally or in any representative capacity. It is no concern of his whether the case was dismissed or treated as abated, or whether or not some third party was given an opportunity to be substituted in his stead in the case. No other party having such interest or right is complaining and no other such party is before us. Hence the rights of all other such parties, if any, are not involved on this writ of error. When this Court discovered, as it has done, that the plaintiff had no interest in the cause of action or in the proceeding brought thereon, the only proper course was to dismiss the writ of error. The plaintiff had no power to bring the cause here, and we have no jurisdiction to review it further at his instance. *Page 216